14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Shawn KELLY, Petitioner.
No. 93-8054.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 24, 1994.

On Petition for Writ of Mandamus.
Shawn Kelly, Petitioner Pro Se.
PETITION DENIED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Shawn Kelly petitions this Court for a Writ of Mandamus directing the district court to rule on his motion made under 28 U.S.C. Sec. 2255 (1988), his motion to set an evidentiary hearing, appoint counsel, and grant leave to conduct discovery, or his motion for default judgment.  The record discloses that the district court issued an order granting Sec. 2255 relief on November 17, 1993.  Because his petition is now moot, we deny Kelly's application for a Writ of Mandamus and grant leave to proceed in forma pauperis.


2
PETITION DENIED.